DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application 16/596,294 is a continuation of Application 14/889,694 (now US Patent No. 10476924 B2) with an effective filing date of 05/07/2014.
Applicant’s preliminary amendment dated 01/31/2020 has been received and made of record.
Claims 2-21 are currently pending in Application 16/596,294.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10476924 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims anticipate the claims of the pending instant application. The pending claims recite substantially the same limitations as the patent claims with minor differences in drafting and permutations to the extent that would have been obvious to a person having ordinary skill in the art before effective filing date of the invention. For example, pending claim 2 recites the same language as patent claim 1 with the limitation of the first value being “predetermined by a user” removed, while pending claim 12 recites almost identical language as patent claim 11 with the replacement of “a server” storing “a metadata file” by a “metadata storage” storing “a file”. See the table below. 

US Patent No 10476924 B2
Instant Application 16596294
    1. A method comprising: 

	storing the first value of the control parameter as a second value of the at least one control parameter in a metadata file on a remote server, the second value different than the first value; 
	causing the second value of the at least one control parameter to be provided to a second media player; 
	causing the second media player to determine a third value using at least the second value of the at least one control parameter, the third value being used to control a characteristic related to rendering of the media content on the second media player; 
	and causing the second media player to play the media content using the third value. 

    2. The method according to claim 1, further comprising: determining the first value of the 

    3. The method according to claim 1, further comprising: determining the first value of the control parameter based at least on a biometric characteristic of the user measured by a biometric sensor. 

    4. The method according to claim 1, the third value being equal to the first value of the control parameter. 

    5. The method according to claim 1, the third value being proportional to the first value of the control parameter. 

    6. The method according to claim 1, wherein the characteristic related to rendering of the media content is selected from a group consisting of volume level, fade setting, balance setting, bass level, treble level, fader position, balance 

    7. The method according to claim 1, wherein the third value reproduces the same characteristic on the second media player as the characteristic on the first media player. 

    8. The method according to claim 1, wherein the second media player further comprises a clock configured to measure time of day, the determination of the third value including checking whether the time of day is later than a predetermined time of day, an adjustment being a reduction in volume if the check is positive. 

    9. The method according to claim 1, wherein the second media player further comprises a clock configured to limit a time which the user can spend viewing the media content and a camera to detect an inter-ocular distance of the user and determine whether the user is a child, an adjustment being a limit to the amount of time the playing of the media content lasts. 

    10. The method according to claim 1, further comprising: storing the media content in a first storage space associated with the user; and storing the metadata file in a second storage space associated with the user. 




	storing the first value of the control parameter as a second value of the at least one control parameter in a metadata file, the second value different than the first value; 
	causing the second value of the at least one control parameter to be provided to a second media player; 
	causing the second media player to determine a third value using at least the second value of the at least one control parameter, the third value being used to control a characteristic related to rendering of the media content on the second media player; 
	and causing the second media player to play the media content using the third value. 

3. The method according to claim 2, further comprising: determining the first value of the control parameter based at least on control 

4. The method according to claim 2, further comprising: determining the first value of the control parameter based at least on a biometric characteristic of a user measured by a biometric sensor. 

5. The method according to claim 2, the third value being equal to the first value of the control parameter. 

6. The method according to claim 2, the third value being proportional to the first value of the control parameter. 

7. The method according to claim 2, wherein the characteristic related to rendering of the media content is selected from a group consisting of volume level, fade setting, balance setting, bass level, treble level, fader position, balance position, brightness level, color level and contrast level. 

8. The method according to claim 2, wherein the third value reproduces the same characteristic on the second media player as the characteristic on the first media player. 

9. The method according to claim 2, wherein the second media player further comprises a clock configured to measure time of day, the determination of the third value including checking whether the time of day is later than a predetermined time of day, an adjustment being a reduction in volume if the check is positive. 

10. The method according to claim 2, wherein the second media player further comprises a clock configured to limit a time which a user can spend viewing the media content and a camera to detect an inter-ocular distance of the user and determine whether the user is a child, an adjustment being a limit to an amount of time that playing of media content lasts. 


	storing the media content in a first storage space associated with a user; 
	and storing the metadata file in a second storage space associated with the user. 


	a first media player comprising a first processor and configured for rendering a media content according to a first value of at least one control parameter; 
	a second media player comprising a second processor and configured for rendering the media content according to a third value; 
	and a server configured to connect to the first and second media players; 
	wherein the server is further configured to: 
	store the first value of the control parameter as a second value of the at least one control parameter in a metadata file, the second value different than the first value; 

	receive the second value of the at least one control parameter from the server; 
	determine a third value using at least the second value of the at least one control parameter, the third value being used to control a characteristic related to rendering of the media content; 
	and render the media content using at least the third value. 

    12. The system according to claim 11, wherein the first media player further comprises a biometric sensor for measuring at least one biometric characteristic of a user and further configured to determine the first value of the control parameter based on the biometric characteristic of the user. 

    13. The system according to claim 11, wherein the third value reproduces the same characteristic on the second media player as the characteristic on the first media player. 

    14. The system according to claim 11, wherein the second media player further comprises a clock configured to measure time of day, the determination of the third value including checking whether the time of day is later than a predetermined time of day, an adjustment being a reduction in volume if the check is positive. 

    15. The system according to claim 11, wherein the second media player further comprises a clock configured to limit a time which a user can spend viewing the media content and a camera to detect an inter-ocular distance of the user and determine whether the user is a child, an adjustment being a limit to the amount of time the playing of the media content lasts. 

    16. The system according to claim 11, wherein the server is further configured to: store the media content in a first storage space associated with a user; and store the metadata file in a second storage space associated with the user.

	a first media player controlled by a first processor, configured for rendering a media content according to a first value of at least one control parameter; 
	a second media player controlled by a second processor, configured for rendering the media content according to a third value; 
	metadata storage configured to connect to the first media player and the second media player; 
	wherein the metadata storage is further configured to: 
	store the first value of the at least one control parameter as a second value of the at 
	wherein the second media player is further configured to: 
	receive the second value of the at least one control parameter; 
	determine a third value using at least the second value of the at least one control parameter, the third value being used to control a characteristic related to rendering of the media content; 
	and render the media content using at least the third value. 

13. The system according to claim 12, wherein determining the first value of the control parameter is based at least on control parameter values while rendering the media content on the first media player. 

14. The system according to claim 12, further comprising a biometric sensor, wherein determining the first value of the control parameter is based at least on a biometric 

15. The system according to claim 12, wherein the third value is equal to the first value of the control parameter. 

16. The system according to claim 12, wherein the third value is proportional to the first value of the control parameter. 

17. The system according to claim 12, wherein the characteristic related to rendering of the media content is selected from a group consisting of volume level, fade setting, balance setting, bass level, treble level, fader position, balance position, brightness level, color level and contrast level. 

18. The system according to claim 12, wherein the third value reproduces the same characteristic on the second media player as the characteristic on the first media player. 



20. The system according to claim 12, wherein the second media player further comprises a clock configured to limit a time which a user can spend viewing the media content and a camera to detect an inter-ocular distance of the user and determine whether the user is a child, an adjustment being a limit to an amount of time that playing of media content lasts. 

21. The system according to claim 12, wherein the media content is stored in a first storage space associated with a user, and the metadata storage is a second storage space associated with the user.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Arora (US 2012/0019726 A1) describes a system of applying mapped playback preferences (quality profiles) across disparate media playback devices. 
	Cannistraro (US 8505056 B2) describes a system of applying relative settings (volume, etc.) across playback devices based on presets. 	Wong (US 2012/0210354 A1) describes a system of retrieving and manually editing playback settings across playback devices. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAD HUSSAIN whose telephone number is (571)270-3628.  The examiner can normally be reached on Monday-Friday 0900-1700 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal Divecha can be reached on (571) 272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/IMAD HUSSAIN/Primary Examiner, Art Unit 2453